DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 08/30/2021 has been entered.  Claims 1-12 are pending in the application.  Claims 10-12 are entered as “New”.  
	
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).
multiple control or regulating valves, as claimed in Claim 1; Claim 1 claims “at least one control or regulating valve” which allows for more than one, or multiple, control or regulating valves; only one control or regulating valve is shown in each of the instant application figures
each axis of each of the plurality of the at least one control or regulating unit extends either at a right angle to the half plane or parallel with the half plane, as claimed in Claim 8
multiple control or regulating valves and their respective axes, as claimed in Claim 9
No new matter should be entered.
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because they fail to comply with the following §1.84 sections.
the line and text quality in each of the figures makes it difficult to determine the structure of the claimed invention, and prevents satisfactory reproduction characteristics.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 7-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to Claims 7-9, applicant has failed to show possession of the claimed invention by omitting essential detail needed to understand what the invention is and how it works.  Applicant claims “at least one control or regulating unit” --in Claim 7, Lines 2 & 3; and Claim 8, Lines 2 & 3-4--, and “a control or regulating unit” --in Claim 9, Line 3--.  This raises questions to what applicant had possession of, in that neither the specification nor the drawings, or a combination thereof, adequately explain what constitutes at least one control or regulating unit.  Instant application Paragraph 0039 states the at least one control or regulating unit is comprised of units 50/51/52.  Instant application Paragraph 0042 describes Element 50 as a pressure-reducing unit.  However, this description provides no structure which would lead one of ordinary skill in the art to conclude what constitutes a pressure-reducing unit.  Instant application Paragraph 0042 describes Element 51 as a pressure cut-off.  However, this description provides no structure which would lead one of ordinary skill in the art to conclude what constitutes a pressure cut-off.  Paragraph 0042 describes Element 52 as a load-sensing unit.  However, this description provides no structure which would lead one of ordinary skill in the art to conclude what constitutes a load-sensing unit.  Since none of the defined components of the control or regulating unit are not sufficiently described, one of ordinary skill in the art would not be able to reasonably determine what constitutes a control or regulating unit.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 1, the term “at least one control or regulating valve”, used first in Line 5, is indefinite.  It is not clear how the control valve acts as a valve.  Instant application Paragraph 0035 states the control or regulating valve 30 regulates volume flow rate.  Instant application Paragraph 0042 states the control valve 30 can be acted upon by control pressure, and the control valve may be a volume-flow-rate control valve.  However, neither of these paragraphs nor the figures show any inlets or outlet for fluid to flow into or out of.  Therefore, it is not clear how the control valve is acting as a valve, since it is not clear how fluid moves through the control valve 30.
As to Claim 5, the limitation “the half plane extends centrally with respect to a swash-plate mount”, is indefinite.
First, it is not clear what constitutes a “swash-plate mount”.  Paragraph 0048 defines the swash-plate mount as Element 40, but only discusses they should be evenly loaded.  Figures 2/3 show Element 40 as being mounted on the swash-plate, but only in diagrammatic form.  As such, the structure of the swash-plate mount is not clear.
Second, the limitation is grammatically confusing, since it does not fully define how the half plane should extend centrally with respect to the swash-plate mount.  The wording of the limitation would lead one of ordinary skill in the art to conclude a second reference is required, 
As to Claim 7, the term “at least one control or regulating unit”, used first in Line 2, is indefinite.  It is not clear how the control unit controls the control valve or the axial piston machine in general.  Instant application Paragraph 0039 states the control or regulating unit or units 50/51/52 are placed in the immediate vicinity of the control valve 30, but does not describe how the two are connected with each other.  Instant application Paragraph 0042 states the pressure-reducing unit 50 may generate a pressure output via electrical actuation, where the pressure output will act on the valve piston of the control valve.  However, since it is not clear what constitutes the pressure-reducing unit 50, it is not clear how the pressure output acts on the valve piston.
As to Claim 8, the term “at least one control or regulating unit”, used first in Line 2, is indefinite for the same reasons as provided in the Claim 7 rejection above.
The limitations “a plurality of at least one controlling or regulating units is arranged on the connecting plate”, in Lines 2-3, and “each of the plurality of the at least one control or regulating unit extends either at a right angle to the half plane or in parallel with the half plane”, in Lines 3-4, is indefinite.  It is not clear which of the control or regulating units are considered to be included with the “plurality”, and which ones are not included.  Additionally, it is not clear how a plurality of only one control or regulating unit can be accomplished, since “at least one control or regulating unit” provides the option of only one control or regulating unit.
As to Claim 9, the term “a control or regulating unit”, in Line 3, is indefinite for the same reasons as provided in the Claim 7 rejection above.
As to Claim 10, the limitation “an angular deviation from the relevant axis of less than 3°”, is indefinite.  This is an incomplete phrase.  First, an angular deviation implies an angle is being defined.  This requires a relationship between at least two reference points or lines, which 
As to Claim 11, the limitation “an angular deviation from the relevant axis of less than 2°”, is indefinite.  This is an incomplete phrase.  First, an angular deviation implies an angle is being defined.  This requires a relationship between at least two reference points or lines, which have not been provided.  Second, it is not clear which axis constitutes “the relevant axis”, since three axes have been defined --the setting-piston axis, the setting-lever axis and the drive-shaft axis.  Last, the term “the relevant axis” lacks antecedent basis.
As to Claim 12, the limitation “an angular deviation from the relevant axis of less than 1°”, is indefinite.  This is an incomplete phrase.  First, an angular deviation implies an angle is being defined.  This requires a relationship between at least two reference points or lines, which have not been provided.  Second, it is not clear which axis constitutes “the relevant axis”, since three axes have been defined --the setting-piston axis, the setting-lever axis and the drive-shaft axis.  Last, the term “the relevant axis” lacks antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 & 6-12 are rejected under 35 U.S.C. 102 as being unpatentable over Budzich (U.S. Patent 2,915,985).  Note alternative rejection for Claims 1-3 below.
As to Claim 1, Budzich teaches an axial piston machine (Figure 1) comprising a drive shaft (18/19/21), a drive mechanism (22) that is connected thereto for conjoint rotation (Column 2, Lines 45-48) and comprises (as shown in Figure 1) one or more drive-mechanism pistons (27), a piston stroke of which can be set by (Column 3, Lines 8-11) a swash plate (31), wherein at least one return spring (38’) acts on (as shown in Figure 1) the swash plate (31) and a setting piston (42) is supported on (via 43, as shown in Figure 1) the swash plate (31), wherein the axial piston machine (Figure 1) comprises at least one control or regulating valve (14), wherein the setting piston (42) is guided in (as shown in Figure 1) a connecting plate (see Figure 1 below) and a setting lever (43) acts as a coupling member (as shown in Figure 1) between the setting piston (42) and the swash plate (31), and wherein a setting-piston axis (see Figure 1 below) and a setting-lever axis (see Figure 1 below) are positioned in a plane (see Figure 1 below).

    PNG
    media_image1.png
    692
    810
    media_image1.png
    Greyscale

Budzich Figure 1, Modified by Examiner

As to Claim 2, Budzich teaches all the limitations of Claim 1, and continues to teach the plane is a half plane (as shown in Figure 1 in the Claim 1 rejection above) extending from a drive-shaft axis (as shown in Figure 1 in the Claim 1 rejection above), and wherein the setting-piston axis (as shown in Figure 1 in the Claim 1 rejection above) extends in parallel with (as shown in Figure 1) the drive-shaft axis (as shown in Figure 1 in the Claim 1 rejection above) and the setting-lever axis (as shown in Figure 1 in the Claim 1 rejection above) that is positioned in (as shown in Figure 1) the plane (as shown in Figure 1 in the Claim 1 rejection above). 
As to Claim 3, Budzich teaches all the limitations of Claims 1 & 2, and continues to teach the setting lever (43) is configured to allow for parallel functional positions (the setting lever and the drive-shaft are parallel to each other, so one of ordinary skill in the art would conclude they have parallel functional positions) relative to the drive-shaft axis (as shown in Figure 1 in the Claim 1 rejection above) and/or coaxial functional positions (the setting lever and the setting-piston axis are coaxial each other, so one of ordinary skill in the art would conclude they have coaxial functional positions) relative to the setting-piston axis (as shown in Figure 1 in the Claim 1 rejection above).

As to Claim 6, Budzich teaches all the limitations of Claims 1 & 2, and continues to teach said at least one control or regulating valve (14) is in (as shown in Figure 1) the connecting plate (as shown in Figure 1 in the Claim 1 rejection above), and wherein an axis (as shown in Figure 1 in the Claim 1 rejection above) of said at least one control or regulating valve (14) is positioned in (since the control or regulating valve axis is collinear with the drive shaft axis, and the drive shaft axis is part of the half plane, one of ordinary skill in the art would conclude the control or regulating axis is also in the half plane) the half plane (as shown in Figure 1 in the Claim 1 rejection above) and the axis (as shown in Figure 1 in the Claim 1 rejection above) of said at least one control or regulating valve (14) is arranged in parallel with (since the control or regulating valve axis is collinear with the drive shaft axis, one of ordinary skill in the art would conclude the control or regulating axis is parallel with the drive shaft axis) the drive shaft (18/19/21).
As to Claim 7, Budzich teaches all the limitations of Claims 1 & 2, and continues to teach at least one control or regulating unit (45 or 41) is arranged on (as shown in Figure 1) the connecting plate (as shown in Figure 1 in the Claim 1 rejection above), and wherein an axis (through the center of bore 47, as shown in Figure 3) of the at least one control or regulating unit (45) extends at a right angle (as shown in Figure 1, the axis of plug 49 extends normal to 
As to Claim 8, Budzich teaches all the limitations of Claims 1, 2 & 7, and continues to teach a plurality of the at least one control or regulating unit (45 and 41) is arranged on (as shown in Figure 1) the connecting plate (as shown in Figure 1 in the Claim 1 rejection above), and wherein each axis of each of the plurality of the at least one control or regulating unit (45 and 41) extends either approximately at a right angle to the half plane (control or regulating unit 45 axis is at a right angle to the half plane, as explained in the Claim 7 rejection above) or approximately in parallel with the half plane (control or regulating unit 41 has an axis through the center of the bore creating the passage; the axis is parallel to the half plane, as shown in Figure 1 in the Claim 1 rejection above).
As to Claim 9, Budzich teaches all the limitations of Claims 1, 2 & 6, and continues to teach each axis (as shown in Figure 1 in the Claim 1 rejection above) of the at least one control or regulating valve (14) in the connecting plate (as shown in Figure 1 in the Claim 1 rejection above) of is at a right angle (as shown in Figure 1, the axis of plug 49 extends normal to the page; when this is comparted to the bore 47 shown in Figure 3, one of ordinary skill in the art would conclude the bore 47 axis is at a right angle to the control or regulating valve axis) to an axis (through the center of bore 47, as shown in Figure 3) of a control or regulating unit (45) arranged on (as shown in Figure 1) the connecting plate (as shown in Figure 1 in the Claim 1 rejection above).
As to Claim 10, Budzich teaches all the limitations of Claims 1-3, and continues to teach an angular deviation from the relevant axis of less than 3°.  Figure 1 shows setting lever and setting piston as having collinear axes, so the deviation from each other is 0°.
As to Claim 11, Budzich teaches all the limitations of Claims 1-3, and continues to teach an angular deviation from the relevant axis of less than 2°.  Figure 1 shows setting lever and setting piston as having collinear axes, so the deviation from each other is 0°.
As to Claim 12, Budzich teaches all the limitations of Claims 1-3, and continues to teach an angular deviation from the relevant axis of less than 1°.  Figure 1 shows setting lever and setting piston as having collinear axes, so the deviation from each other is 0°.

Claims 1-5 are rejected under 35 U.S.C. 102 as being unpatentable over Budzich (U.S. Patent 2,915,985).  Note alternative rejection for Claims 1-3 above.
As to Claim 1, Budzich teaches an axial piston machine (Figure 1) comprising a drive shaft (18/19/21), a drive mechanism (22) that is connected thereto for conjoint rotation (Column 2, Lines 45-48) and comprises (as shown in Figure 1) one or more drive-mechanism pistons (27), a piston stroke of which can be set by (Column 3, Lines 8-11) a swash plate (31), wherein at least one return spring (38’) acts on (as shown in Figure 1) the swash plate (31) and a setting piston (37) is supported on (as shown in Figure 1) the swash plate (31), wherein the axial piston machine (Figure 1) comprises at least one control or regulating valve (14), wherein the setting piston (37) is guided in (as shown in Figure 1) a connecting plate (11) and a setting lever (see Figure 1 below) acts as a coupling member (as shown in Figure 1) between the setting piston (37) and the swash plate (31), and wherein a setting-piston axis (see Figure 1 below) and a setting-lever axis (see Figure 1 below) are positioned in a plane (see Figure 1 below).

    PNG
    media_image2.png
    692
    810
    media_image2.png
    Greyscale

Budzich Figure 1, Modified by Examiner

As to Claim 2, Budzich teaches all the limitations of Claim 1, and continues to teach the plane is a half plane (as shown in Figure 1 in the Claim 1 rejection above) extending from a drive-shaft axis (as shown in Figure 1 in the Claim 1 rejection above), and wherein the setting-piston axis (as shown in Figure 1 in the Claim 1 rejection above) extends in parallel with (as shown in Figure 1) the drive-shaft axis (as shown in Figure 1 in the Claim 1 rejection above) and the setting-lever axis (as shown in Figure 1 in the Claim 1 rejection above) that is positioned in (as shown in Figure 1) the plane (as shown in Figure 1 in the Claim 1 rejection above). 
As to Claim 3, Budzich teaches all the limitations of Claims 1 & 2, and continues to teach the setting lever (37) is configured to allow for parallel functional positions (the setting lever and the drive-shaft are parallel to each other, so one of ordinary skill in the art would conclude they have parallel functional positions) relative to the drive-shaft axis (as shown in Figure 1 in the Claim 1 rejection above) and/or coaxial functional positions (the setting lever and the setting-piston axis are coaxial each other, so one of ordinary skill in the art would conclude they have coaxial functional positions) relative to the setting-piston axis (as shown in Figure 1 in the Claim 1 rejection above).
As to Claim 4, Budzich teaches all the limitations of Claims 1-3, and continues to teach an extension of a central axis (as shown in Figure 1 in the Claim 1 rejection above) of the at least one return spring (38’) is positioned in (as shown in Figure 1) the plane (as shown in Figure 1 in the Claim 1 rejection above).
As to Claim 5, Budzich teaches all the limitations of Claims 1-4, and continues to teach the half plane (as shown in Figure 1 in the Claim 1 rejection above) extends through the center of (as shown in Figure 1) a swash-plate mount (33).  See 112(b) rejection above for clarification on interpretation.

Response to Arguments
Applicant's arguments filed 08/30/2021 have been fully considered but they are not persuasive.
With respect to the Drawing Objections, Applicant traverses the requirement that each of the objected to features must be shown in the drawings by arguing those features are not necessary for understanding the subject matter being patented.  Examiner disagrees for the following reasons.
With respect to the control or regulating valves, no more than one control or regulating valve is shown in any of the figures.  For multiple control or regulating valves to be integrated 
With respect to the axis or axes of the at least one control or regulating unit extending parallel to the half plane, no sufficient structure is provided for the at least one control or regulating unit.  Therefore, it is not clear where an axis is even located in any portion of the at least one control or regulating unit.  As such, it is necessary for the claimed multiple control or regulating units axes to be shown in the figures for the understanding of the subject matter sought to be patented.
Applicant continues to argue the half plane extends towards the units 50/51/52 in Figure 1.  Examiner disagrees.  None of units 50/51/52 are shown in Figure 1.
All drawing objections are maintained.

Regarding the 112(f) interpretation, Applicant traverses this interpretation by arguing the instant application specification states the at least one regulating or control unit may be fastened to the connecting plate.  Examiner agrees this is stated by the specification.  However, this is not considered sufficient structure with respect to a 112(f) interpretation.  The ability for the at least one regulating or control unit to be fastened to the connecting plate only describes that the at least one regulating or control unit has structure which can be fastened to the connecting plate.  This is not sufficient structure since the ability to be fastened does not describe how the 
Regarding the 112(a) rejections for Claims 3-5 & 7-12, Applicant argues “one having ordinary skill in the art would readily recognize and appreciate the use of components such as pressure-reducing units (e.g., devices and/or components for reducing pressure), pressure cut offs (e.g., devices and/or components for cutting off pressure), and load-sensing units (e.g., devices and/or components for load-sensing).”  Examiner disagrees.  Although one of ordinary skill in the art would recognize pressure-reducing units, pressure cut offs, and load-sensing units as means to achieve desired results, i.e., pressure reduction, pressure cut offs, and load-sensing, one of ordinary skill in the art would also recognize there are many different ways of achieving these results with just a varied structure.  For example, pressure reduction or pressure cut-off can be achieved via a valve or by simply slowing down an actuation motor.  A load sensor can be achieved with either a scale, a transducer, a spring actuated vent, etc.  Additionally, a load-sensing unit can refer to a pressure, a flow rate, or even the torque on the shaft caused by rotation.  As such, it is not clear what each of the pressure-reducing units, pressure cut offs, and load-sensing units is constituted of.  As such, Applicant has not provided sufficient structure for the claimed elements, and the 112(a) - Written Description rejection is maintained, although now applied to Claims 7-9.  It should be noted, this argument now applies to the Claims 7-9 rejections, since Applicant amended Claim 1 by removing this term.  Amendments to the claims also required new 112(a) - New Matter rejections, as described above.


Regarding the 112(b) for the use of “at least one control or regulating unit” in Claim 1, Applicant uses a substantially similar argument as used in the 112(a) argument.  For substantially the same reasons, Examiner disagrees.  Although one of ordinary skill in the art would recognize pressure-reducing units, pressure cut offs, and load-sensing units as means to achieve desired results, i.e., pressure reduction, pressure cut offs, and load-sensing, one of ordinary skill in the art would also recognize there are many different ways of achieving these results with just a varied structure.  For example, pressure reduction or pressure cut-off can be achieved via a valve or by simply slowing down an actuation motor.  A load sensor can be achieved with either a scale, a transducer, a spring actuated vent, etc.  Additionally, a load-sensing unit can refer to a pressure, a flow rate, or even the torque on the shaft caused by rotation.  As such, it is not clear what each of the pressure-reducing units, pressure cut offs, and load-sensing units is constituted of.  As such, Applicant has not provided sufficient structure for the claimed elements, and the 112(b) - Indefiniteness rejection is maintained.  It should be noted, this argument now applies to the Claims 7-9 rejections, since Applicant amended Claim 1 by removing this term.
Regarding the 112(b) Claim 5 rejection, Applicant argues one of ordinary skill in the art would readily recognize a swash-plate mount.  Examiner disagrees, especially within the context of the instant application.  As can be seen in instant application Figure 2, the swash plate mount 40 is not even in contact with the swash plate 6.  There are two rectangles in Figure 3 representing the swash plate mount 40 which are in contact with swash plate 6.  However, they are only in contact with the swash plate 6.  Even when considering both Figures 2/3, one of ordinary skill in the art would not be able to conclusively determine the structure of the swash 
Regarding the 112(b) Claim 7 rejection, Claim 7 is rejected for the indefiniteness of the structure of the at least one control or regulating unit.  The reasoning behind this is explained above, and a response to Applicant’s arguments is in the Claim 1 response above.
Regarding the 112(b) Claim 8 rejection, Claim 8 is rejected for the indefiniteness of the structure of the at least one control or regulating unit.  The reasoning behind this is explained above, and a response to Applicant’s arguments is in the Claim 1 response above.
Regarding the 112(b) Claim 9 rejection, Claim 9 is rejected for the indefiniteness of the structure of the at least one control or regulating unit.  The reasoning behind this is explained above, and a response to Applicant’s arguments is in the Claim 1 response above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID N BRANDT/            Examiner, Art Unit 3746                                                                                                                                                                                            /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746